Case 6:18-cv-00180-ADA-JCM Document 19 Filed 04/03/19 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

 

 

WACO DIVISION
CLINTON STRANGE §
Plaintiff §
§
vs. § CIVIL ACTION NO. 8:18-CV-00180-ADAJCM
§
§
GLOBAL VIRTUAL OPPORTUNITIES, INC. §
Defendant §
ABSTRACT OF JUDGMENT

 

I, JEANNETTE J. CLACK, CLERK, United States District Court for the Western
District of Texas, DO HEREBY CERTIFY:

THAT, in the United States District Court for the Western District of Texas, Waco

 

 

 

 

 

 

 

 

 

 

 

 

Division, in civil cause of action number, 6:18-CV-00180-ADA-JCM , styled
Strange v. Global Virtual Opportunities, Inc. , the said Plaintiff
recovered judgment against the Defendant , $500.00 plus costs of suit and interest

THAT the judgment was rendered by this Court on the Fifth day of
March ,2019 _, in the amount of $500.00

with interest accruing thereon at the rate of Two and 55/100ths

PERCENT (2.55 %) PER ANNUM, commencing from the Fifth day of
March , 2019 _, until paid, plus costs of suit.

 

THAT said judgment is entitled to the following credits:

 

 

 

 

 

 

 

 

 
Case 6:18-cv-00180-ADA-JCM Document 19 Filed 04/03/19 Page 2 of 2

WITNESS my official signature and the SEAL of this Court, in the city of Waco, State of
Texas, this the T+ day of A pac i 20.4 oF .

Ca ne | JEANNETTE J. CLACK, CLERK
tr vee the original, | certify, UNITED STATES DISTRICT COURT
"ork U.S. District Court WESTERN DISTRICT OF TEXAS
py {ies
_ Deputy
(SEAL) "4
By: f | Z ’ ) A Ze

Deputy Clerk
